Case 3:19-cv-00575-VLB Document 18 Filed 08/08/19 Page 1 of 7

 

~ fi mr
UNITED STATES DISTRICT COURT
|
MISTRICT OF CONNECTICUT
V\ichrolag Clack,
Name of Plaintiff/Petitioner
V. Case No. 2'\4- CN~OOS7S-NLB

 Gerelo NaWWeltn

Name of Defendant/Respondent

 

MOTION FOR APPOINTMENT OF COUNSEL
PERSONAL/FINANCIAL DATA
tie Your full name: Vvickoled Veda Check.
Your present mailing address: Garner CD. , SO Viownawanl RA,
Vewtwmn, CT O6470

 

Telephone number: __( )
2. Are you presently employed? YES NO SL

3. If your answer to #2 is YES, please provide the name and address of your employer
and the amount of your usual weekly earnings.

 

 

Weekly earnings:

 

4, lf you are not presently employed, please provide the name and address of your last

Rev. 2/3/05

 
Case 3:19-cv-00575-VLB Document 18 Filed 08/08/19 Page 2 of 7

employer, the date | (approximate) that you last worked, and the amount of weekly
earnings you were receiving. Creshine CL.

|
|
Date last worked: Ty, aol
Weekly earnings: ff S.2S

5, Approximately how much money have you received in the past twelve months in the
form of;

a) salary, wages, commissions, or earned income of any kind? O.OO

 

 

b) interest, dividends, rents or investments of any kind? Ov.

 

c) gifts or inheritances of any kind? t "S,\80
6. How much money do you have in any checking or savings account(s)?
Checking: O:OCOO
Savings: C.CO
Prison account: «4 (3S. i (cs of X-\- ais)

Ve Do you own any real estate, stocks, bonds, notes, autoinobade, sian Ae
valuable property (excluding household items and clothing)? YES

If YES, describe the property and state the approximate value:

 

 

8. How much money do you owe others? 0 OO

For each debt, state the name of the creditor and the amount owed:
CREDITOR | AMOUNT OWED

Rev. 2/3/05 2

 
Case 3:19-cv-00575-VLB Document 18 Filed 08/08/19 Page 3 of 7

 

 

 

 

 

9, List the persons who depend upon you for support, and state your relationship to
them. If any person is a minor child, identify that person by initials only.

V\onwe

 

 

 

10. Arethere any persons regulafly residing in your household who are over the age of
18 and who are presently employed? YES. NOU.

Ifthe answer is YES, please provide the following information for each such person:

Name:

 

Relationship:

 

Employer:

 

Weekly Earnings:

 

11. Include any other information which supports your claim that you cannot financially
afford to employ an attorney. a Quv in On Sow .

 

 

 

Rev. 2/3/05

tal

 
Case 3:19-cv-00575-VLB Document 18 Filed 08/08/19 Page 4 of 7

NATURE OF YOUR CLAIM

12. Describe in your own words the nature of the claim which you are presenting to the °
court in your complaint/petition. To ann Suis fc pawl co\ (SsueS,

 

(Additional space on next page)

 

 

 

 

EFFORTS TO OBTAIN AN ATTORNEY
The Court strongly suggests that you contact a minimum of three attorneys.

13. | Have you spoken with any attorney about handling your case? YES if NO __

14. If your answer to #13 is YES, please provide the following information about each
attorney with whom.you spoke:

a) Attorney's name s\n Pinner a Goodin, LLP
Date you contacted this attorney uly Vo, Qol4
Method of contact (in person by telephone, etc.) CT hee onan How,
a bec bs, Worl.

Reason why attorney was not employed to handle your case “ess VOLT
ces pandas

 

b) Attorney's name Cohen ond Walt

Date you contacted this attorney Suly UN, “WO \4

Method of contact (in person, by telephone, etc.) x \aneue. written

own oO yer — low WA \,

Rev. 2/3/05 4
Case 3:19-cv-00575-VLB Document 18 Filed 08/08/19 Page 5 of 7

Reason why attorney was not employed to handle your case l ds VOR

res prndiad,
|
c) Attorney's name _ Dew Pibineys LIP
Date you contacted this attorney So lu a , Qo

Method of contact (in person, by telephone, etc.) a. wormole Mow

Reason why attorney was not employed to handle your case ito us Konwte
CE Dhanded

 

15. Explain any other efforts you have made to obtain an attorney to handle your case.

a. ee econ. Spear, wy Lyawedes Loae.|

Orch Perales, tou TL, Said & ward en!
4, Ao \¥ atk vansell,

 

 

16. Please provide any other information which supports your application for the court

to appoint counsel. “TP \wove etn “rhea TD_olestel\n Mecfyrmedt oF
adc rand Walp sufpact non Aina Eke Doc Sees
Aa not Wank ty eine Vk ER me. ONS | Awe ty Wo
Conn \ax tebe ak woAice| lewsgurtsS, Ond because L

wen woud fo eve exper usrnassess called & wood couse

17. Do you need a lawyer who speaks a language other than English?

YES ____ NO eZ |

Rev. 2/3/05 5
Case 3:19-cv-00575-VLB Document 18 Filed 08/08/19 Page 6 of 7

|

If you answered YES, what language do you speak?

 

| ‘declare under the penalties of perjury that my answers to the foregoing
questions are true to the best of my knowledge.

| understand that if | am assigned a lawyer and my lawyer learns, either from
myself, or elsewhere, that! can afford a lawyer, the lawyer may give this in
formation to the court. See Local Rule 83.10(b)(4) and (g).

| understand that if my answers on my application to proceed in forma pauperis
and/or on this application for appointment of counsel are false, my case may be
dismissed. See 28 U.S.C. §1915(e).

| hereby waive my privilege of attorney-client confidentiality to the extent
necessary for my appointed attorney to make an application to be relieved from
appointment as provided in Local Rules 83.10(c) and (d).

| understand that filing this motion does not excuse me from litigating my case,
and that it is still my responsibility to have the defendants served with process in
accordance with Rule 4 of the Federal Rules of Civil Procedure, if | have not
already done so. | also understand that filing this motion does not stay this case
and does not excuse me from responding to any motion filed by the defendants.

-6-2Qel | Viale OR \

Date

 

Original Signature of Movant

Widdles Clee * &S5(24

Gernot © .T, SS Wunnoede Qd.
VWeiman, CT oGu a

 

 

 

Printed Name and Address of Movant

If this motion is being filed AFTER the complaint has been served, the opposing party

needs to be served with a cody of this motion and a certificata of service needs to be

completed.

| hereby certify that a copy of the foregoing motion was mailed to:

Rev. 2/3/05 6
Case 3:19-cv-00575-VLB Document 18 Filed 08/08/19 Page 7 of 7

(List all defendants or counsel for defendants with address and date mailed.)

~ Ossites Charnes Cerarl, Thornes Davis
Wechd, CT OG(oS

 

 

 

\\eveles Cle.

Original Signature of Movant

Rev. 2/3/05 7

 
